DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11 of co-pending Application No. 16/222,094.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Most of the claim limitations of the current application are recited in the co-pending application, such as a battery operated device, a spark protection circuit connected between positive and negative input terminals and positive and negative output terminals, comprising: a blocking diode, at least one first circuit, a spark protection circuit, and a control terminal of the spark protection circuit connected through a high impedance to the terminal of the spark protection circuit.  
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1-9 are allowed, pending the filing of the terminal disclaimer as indicated above.
The following is an examiner’s statement of reasons for allowance of claim 1: The prior art does not disclose in an intrinsically safe battery-operated device, a spark protection circuit connected 4 between positive and negative input terminals and positive and negative output terminals,5 comprising: 6a blocking diode having an anode connected to the positive input terminal and a cathode 7 coupled through a positive supply rail to the positive output terminal; 8at least one first circuit connected between the blocking diode and the positive supply rail 9 connected to the positive output terminal; and 10a spark protection circuit connected in the positive supply rail between an output terminal 11 of the at least one first circuit and the positive output terminal; 12an inverter circuit connected from the cathode of the blocking diode to a control terminal 13 of the spark protection circuit; wherein14 the control terminal of the spark protection circuit is connected to the output of the inverter15 circuit and connected through a high impedance to the positive output terminal of the spark16 protection circuit. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 6: The prior art does not disclose a spark protection apparatus for an intrinsically safe, battery-operated device having a first 12 terminal and a second terminal for connecting to an external voltage source, and further13 comprising: 14a battery and the battery-operated device connected in parallel between a supply rail and a 15 common return rail in the device; 16a blocking diode having a first electrode connected to the first terminal and a second 17 electrode connected to the supply rail; 18a series string of first, second and third MOS field effect transistors connected in order 19 between the first terminal and the supply rail; wherein20 at least two of the first, second and third MOS field effect transistors, having respective21 drain, source, and gate terminals, are connected in opposing polarity relative to the remaining field22 effect transistor; 23the gate terminals of the first, second and third MOS field effect transistors are connected 24 to a control conductor that is coupled from the output of an inverter circuit; and 25a pull-up resistor is connected between the control conductor and the supply rail. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836